Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed March 30, 2020, May 14, 2020 and November 24, 2021 are acknowledged and have been considered.
Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  At claim 8, bridging lines 1 and 2, it appears as though an indefinite article such as --an-- should be inserted between “from” and “inside” (compare, e.g., to claim 20). At claim 14, line 4, the claim should end with a period. To the extent that there is a period in line 4 (but not at the end of the text), and that the fragment which follows appears to be duplicative of a portion of claim 15, claim 14 is being interpreted by the examiner as concluding at the period as presented.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2008/0283326). Bennett et al. teach an all-terrain vehicle (10) comprising a longitudinally extending frame (52), front and rear ground engaging members (14, 14, 18, 18) coupled to and supporting the frame, a straddle seat (20) coupled to the frame for supporting at least one rider, an engine (72) positioned under the seat and coupled to the frame, a rear rack (22) positioned rearwardly of the seat, which may include a storage compartment (¶0058). To the extent that the reference does not teach that the compartment is integrally formed with the rear rack, since Bennett et al. teach that the rear rack may include this feature, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to integrally form (e.g., by a .

Claims 1-5, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2008/0283326) in view of Safranski et al. (US 2012/0031688). Bennett et al. teach an all-terrain vehicle (10) comprising a longitudinally extending frame (52), front and rear ground engaging members (14, 14, 18, 18) coupled to and supporting the frame, a straddle seat (20) coupled to the frame for supporting at least one rider, an engine (72) positioned under the seat and coupled to the frame, a rear rack (22) positioned rearwardly of the seat, which may include a storage compartment (¶0058). The reference to Bennett et al. is not specific concerning the characteristics of the compartment as being integrally molded with the rear rack as a unitary piece, a cover rotatably positioned over the compartment, forming a load-bearing surface, the rear rack having an indentation therein with the cover movable downwardly (e.g., when closed) to contact a floor of the indentation. Safranski teaches that it is old and well known to provide a rear rack portion (210, 234, 238, also see figures 17, 18) of an all-terrain vehicle with a storage compartment (271) as being integrally molded with the rear rack as a unitary piece (¶0088), a cover (270) rotatably positioned over the compartment (¶0089), forming a load-bearing surface (when installed it is a floor portion [224] of a cargo bed), the rear rack having an indentation therein (material of floor 224 inwardly of slots 276, and latch 280) with the cover movable downwardly (e.g., when closed) to contact a floor of the indentation. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the generically disclosed storage compartment as initially taught by Bennett et al. as being integrally molded with the rear rack as a unitary piece, a cover rotatably positioned over the compartment, forming a load-bearing surface, the rear rack having an indentation therein with the cover movable downwardly to contact a floor of the indentation as taught by Safranski et al for the purpose of adopting a known storage compartment structure and closure (e.g., that taught by Safranski et al.) to .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al. and Wojnowski (US 6,059,141). The reference to Bennett et al. as modified by Safranski et al. is discussed above, the combined references not positively teaching the provision of a portion on the cover which contacts the floor as comprising standoff tabs. Initially, Wojnowski teaches a closable cover (14) for a container (10 in general, interior space 50) which is sealed with a sealing element (20, 20a, 20b) wherein the arrangement is also provided with standoff tabs (24a) which prevent the closing of the door from crushing the seal element (col. 2, lines 61-64). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and bin structure of the references to Bennett et al. and Safranski et al. as combined with a standoff bumper arrangement such as taught by Wojnowski for the purpose of ensuring that the door rests evenly against the accommodating structure without damaging portions of the door or the accommodating structure.
As regards the positioning of the tabs on the movable cover, while the modifying reference to Wojnowski teaches the standoff tabs (24a) as being placed on the container, rather than the door, initially it is well held that a reversal of operative parts is well understood to fall within the skill level of the ordinary practitioner, particularly where such a reversal does not compromise the operation of the structure. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the standoff tab structures as taught by Wojnowski on the door or cover portion as combined, rather than on the accommodating structure of the floor of the arrangement of Bennett et al. as modified by Safranski et al. and Wojnowski discussed directly above, so as to provide a smoother or more continuous profile to the floor portion surrounding the opening closed by the cover, and/or to allow the cover to be supported on other surfaces when removed from the vehicle (e.g., such as when it is set aside to allow a user to access the storage compartment).  


Claims 7-9, 14-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al. and Yamaguchi et al. (US 9,167,876). The reference to Bennett et al. as modified by Safranski is discussed above and fails to specifically teach that the rear rack includes a channel surrounding the compartment, a seal being placed in the channel, the cover including a rib extending downwardly from [an] inside surface of the cover and contacting the seal in a closed position, the cover having an over-stress protection structure or feature. Yamaguchi et al. teach a known structure of a storage compartment (1) with cover structure (2) where the compartment including a channel (11) surrounding the compartment, a seal (3) being placed in the channel, the cover including a rib (21, 21T) extending downwardly from [an] inside surface of the cover and contacting the seal in a closed position (figure 3B, for example), the cover having an over-stress protection structure or feature 
    PNG
    media_image1.png
    244
    259
    media_image1.png
    Greyscale
(upward protruding edge of 1 proximate 1C, lower face of 2, see annotations “A” and “B”, annotated figure 3B, shown at left). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and rack element taught initially by the modifying reference to Safranski as applied to Bennett et al. with a seal in a channel on the rack element and a mating contacting rib on the cover, as taught by Yamaguchi et al., for the purpose of ensuring that the contents of the compartment are protected from damage by elements and/or material present on other items which may be placed in the cargo region on top of the cover (such as wet or muddy equipment). 
As further regards claims 9, 17 and 21, the reference to Yamaguchi et al. does not specifically teach that the seal is an o-ring seal. O-rings are generally well understood to be advantageous to sealing between respective elements which may be assembled and/or which may experience relative motion, and resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the seal taught by the modifying reference to Yamaguchi et al. from a section of o-ring stock material for the purpose of ensuring that the cover seals .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al., Yamaguchi et al. and Wojnowski. The references to Bennett et al., as modified by Safranski et al. and Yamaguchi et al. are discussed above, and fail to teach the provision of a portion on the cover which contacts the floor as comprising standoff tabs. Initially, Wojnowski teaches a closable cover (14) for a container (10 in general, interior space 50) which is sealed with a sealing element (20, 20a, 20b) wherein the arrangement is also provided with standoff tabs (24a) which prevent the closing of the door from crushing the seal element (col. 2, lines 61-64). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and bin structure of the references to Bennett et al., Safranski et al. and Yamaguchi et al. as combined with a standoff bumper arrangement such as taught by Wojnowski for the purpose of ensuring that the door rests evenly against the accommodating structure without damaging portions of the door or the accommodating structure.
As regards the positioning of the tabs on the movable cover, while the modifying reference to Wojnowski teaches the standoff tabs (24a) as being placed on the container, rather than the door, initially it is well held that a reversal of operative parts is well understood to fall within the skill level of the ordinary practitioner, particularly where such a reversal does not compromise the operation of the structure. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the standoff tab structures as taught by Wojnowski on the door or cover portion as combined, rather than on the accommodating structure of the floor of the arrangement of Bennett et al. as modified by Safranski et al., Yamaguchi et al. and Wojnowski discussed directly above, so as to provide a smoother or more continuous profile to the floor portion surrounding the opening closed by the cover, and/or to allow the cover to be supported on other surfaces when removed from the vehicle (e.g., such as when it is set aside to allow a user to access the storage compartment).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Her, Haas et al. and Kipper et al. teach containers and/or sealing structures for containers. To the extent that applicant has cited a very large number of ATV references which are reasonably pertinent to the application, the examiner is not currently citing any further ATVs of pertinence.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616